Citation Nr: 1014655	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical strain.

2.  Entitlement to a rating in excess of 10 percent for 
intervertebral disc syndrome (IVDS) at L4-5 and L5-S1 prior 
to September 26, 2003, and in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION
 
The Veteran had active military service from September 1972 
to September 1993.

This matter initially came to the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana.

In May 2007, the Board remanded the Veteran's case to the RO 
to comply with his request to testify at a hearing before a 
Veterans Law Judge.  In July 2008, the Veteran testified 
during a hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  In 
September 2008, the Board remanded the Veteran's case to the 
RO for further evidentiary development.  

As noted in the Introduction to the Board's September 2008 
remand, the matter of the Veteran's request for reinstatement 
of his vocational rehabilitation benefits was raised by the 
record (in his November 2003 written statement).  As his 
vocational rehabilitation folder was not associated with his 
claims folder the Board was unable to determine whether the 
Veteran's request was addressed and referred the matter to 
the RO for appropriate action.  However, the vocational 
rehabilitation folder is still not associated with the 
Veteran's claims folders and it does not appear that the RO 
has yet acted on the Veteran's request.  Therefore, the Board 
does not have jurisdiction over this matter and it is, again, 
referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  Prior to January 26, 2005, the Veteran's service-
connected cervical strain was not manifested by moderate 
limitation of cervical spine motion, forward flexion of the 
cervical spine greater than 15 degrees but less than 30 
degrees, or muscle spasm severe enough to result in abnormal 
spinal contour.

2.  On and after January 26, 2005, the objective and 
probative medical evidence of record demonstrates that the 
Veteran's cervical spine disability is manifested by 
subjective complaints of pain and stiffness, with clinical 
evidence of cervical muscle spasm and x-ray evidence of 
absence of normal cervical lordosis.

3.  Giving the Veteran the benefit of the doubt, prior to 
September 26, 2003, his service-connected lumbar spine 
disability was manifested by moderate, but not severe, 
limitation of motion.

4.  On and after September 26, 2003, the objective and 
probative medical evidence of record demonstrates that the 
Veteran's lumbar spine disability is not manifested by a 
severe limitation of lumbar motion, a severe intervertebral 
disc syndrome, severe lumbosacsral strain, forward flexion to 
30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or by any incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2005, the schedular criteria for a 
rating in excess of 10 percent for cervical strain are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290 
(2003), effective prior to September 26, 2003; 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243 (2009).   

2.  Resolving reasonable doubt in the Veteran's favor, for 
the period on and after  January 26, 2005, the schedular 
criteria for a 20 percent rating, but no higher, for cervical 
strain, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5290 (2003), effective prior to September 26, 2003; 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243 
(2009).   

3.  Resolving doubt in the Veteran's favor, prior to 
September 26, 2003, the schedular criteria for 20 percent 
rating, but no higher, for IVDS are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003), effective prior to September 23, 
2003; 38 C.F.R. § 4.71a, DC 5293 (2003), effective September 
23, 2002; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 
5237-5243.

4.  For the period on and after September 26, 2003, the 
schedular criteria for a rating in excess of 20 percent for 
IVDS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), 
effective prior to September 23, 2003; 38 C.F.R. § 4.71a, DC 
5293 (2003), effective September 23, 2002; 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Veterans Claims Assistance Act

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in October 2002 that fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification informed the 
Veteran: (1) about the information and evidence not of record 
that is necessary to substantiate the claim; (2) about the 
information and evidence that VA will seek to provide; and 
(3) about the information and evidence that he is expected to 
provide.  Additional letters were sent to the Veteran in June 
2008 and October 2008.  The claim was readjudicated in a 
December 2009 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and identified medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims files.  The Veteran was also 
afforded VA examinations in October 2002, April 2004, January 
2005, and December 2008 to assess the severity of his 
service-connected cervical and lumbar spine disabilities.

As noted above, in September 2008 the Board remanded the 
Veteran's case to the RO for further development that 
included sending the Veteran an appropriate notice letter and 
scheduling him for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
sent an appropriate letter in October 2008 and scheduled for 
VA examinations of his cervical and lumbar spines in December 
2008.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.  

Furthermore, the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate, including testifying during a 
hearing before the undersigned in July 2008.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal. 




II.	Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected cervical and lumbar spine 
disabiities warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6 (2009).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (2009); 38 C.F.R. §§ 
4.2, 4.6.

Historically, the Board notes that, in a May 1994 rating 
decision, the RO granted service connection for cervical 
strain that was awarded a 10 percent disability evaluation 
under Diagnostic Code 5290.  In a May 1995 rating decision, 
the RO granted service connection for intervertebral disc 
syndrome (IVDS) at L4-L5 and L5-S1, and awarded a 10 percent 
disability evaluation under Diagnostic Code 5293.

On September 17, 2002, the RO received the Veteran's current 
claim for an increased rating for his service-connected 
cervical and lumbar spine disabilities.  The Veteran 
maintains that his service-connected cervical and lumbar 
spine disabilities warrant higher ratings.  In his written 
statements and during his July 2008 Board hearing, he said 
that he had back pain that caused muscle spasms.  This 
reportedly affected his ability to sleep and cause daytime 
fatigue.  He took Tylenol and Motrin for his chronic neck and 
back pain.  The Veteran said he worked as an environmental 
protection specialist that was mostly a desk job but 
occasionally required field work to obtain water samples, 
that was difficult with his neck and back pain (see hearing 
transcript at page 4). 

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002).  In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2009)).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
latter amendment and subsequent correction were made 
effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  

Accordingly, the Board will review the disability ratings 
under the old and new criteria.  The RO evaluated the 
Veteran's claims under the old regulations, effective prior 
to September 26, 2003, in making its rating decision dated in 
January 2003, and under the new regulations in the March 2004 
statement of the case.  In April 2005, the RO awarded the 20 
percent rating for the Veteran's lumbar spine disability, 
effective from September 26, 2003, and issued a supplemental 
statement of the case that evaluated the Veteran's claim 
using the new and old regulations.  The Veteran was afforded 
an opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the Veteran in the Board's 
proceeding under Bernard v. Brown, 4 Vet. App. 384, 393- 94 
(1993).

Under Diagnostic Code 5290 effective prior to September 26, 
2003, a rating of 10 percent was warranted for slight 
limitation of motion of the cervical spine; a 20 percent was 
assigned for moderate limitation of motion of the cervical 
spine; and a 30 percent rating was assigned for severe 
limitation of motion of the cervical spine.  38 C.F.R. Part 
4, Diagnostic Code 5290.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 effective prior 
to September 26, 2003, slight limitation of motion of the 
lumbar segment of the spine warranted a 10 percent 
evaluation; and a 20 percent evaluation required moderate 
limitation of motion.  A 40 percent evaluation is warranted 
where severe limitation of motion was shown.  Id.  This was 
the highest schedular evaluation available for limitation of 
motion of the lumbar spine, although limitation of motion is 
considered in evaluating the severity of intervertebral disc 
syndrome under DC 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).

Under the old regulations, under Diagnostic Code 5293, when 
disability from intervertebral disc syndrome was mild, a 10 
percent rating was assigned.  When disability was moderate, 
with recurring attacks, a 20 percent evaluation was 
warranted.  A 40 percent rating was in order when disability 
was severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 
percent was awarded when disability from intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293, effective prior to September 23, 2002.

Prior to September 26, 2003, under Diagnostic Code 5295, a 10 
percent evaluation was warranted for lumbosacral strain if it 
was manifested by characteristic pain on motion.  A 20 
percent evaluation was assigned when lumbosacral strain was 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A 
40 percent evaluation was assigned for lumbosacral strain 
when it was manifested by severe symptomatology that included 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Under the revised regulations for DC 5293, effective 
September 23, 2002, IVDS (preoperatively or postoperatively) 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293, effective September 
23, 2002.  A 10 percent evaluation was warranted with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
Id.  A 20 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Id.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 evaluation was warranted.  Id.  A 60 percent evaluation 
was assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating IVDS, effective 
September 26, 2003, revisions to DC 5293, include the 
renumbering of the diagnostic code to 5243.  Under DC 5243 
(that now evaluates IVDS), Note 6 directs that IVDS is to be 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the current General Rating Formula, the following 
apply: a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted if the medical evidence shows unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, the Spine, General Rating Formula 
for Diseases and Injuries of the Spine, Diagnostic Codes 5235 
to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).


Lumbar Spine Disabiity

Normal range of motion of the thoracolumbar spine includes 
flexion from 0 to 90 degrees; and extension, bilateral 
flexion, and bilateral rotation, all from 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V (2009).  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The combined range of motion, noted in the rating criteria 
effective from September 26, 2003, refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, DCs 
5235-5243.

The RO initially evaluated the Veteran's service-connected 
IVDS under DC 5293, and, more recently, evaluated it under DC 
5243.  Upon review of the probative and competent medical 
evidence, the Board is of the opinion that the evidence is in 
equipoise as to whether a higher rating is warranted prior to 
September 26, 2003.  As such, the Board will accord the 
Veteran the benefit of the doubt and find that a 20 percent 
rating, but no higher, is warranted for his lumbar spine 
disability prior to September 26, 2003, but a rating in 
excess of 20 percent is not warranted for any time since he 
filed his claim for an increased rating in August 2001.

The evidence reflects that, in October 2002, the Veteran 
underwent VA examination.  He said that he worked as a water 
quality inspector and was in an automobile accident in 
September 2002 that seemed to aggravate his lumbar spine.  
His lumbar spine discomfort was prevalent at the waistline 
and rotation and hyperextension of the lumbar spine were 
uncomfortable.  There was no peripheral radiation and he was 
not limited in his ability to walk long distances.  

Objectively, the Veteran was 5 feet 7 inches tall and weighed 
222 pounds.  He had normal posture and gait and was able to 
stand on his heels and toes, easily.  Reflexes were normal 
and straight leg raising test was negative, bilaterally.  
Range of motion of the Veteran's lumbar spine was flexion to 
60 degrees, lateral bend and extension both to 20 degrees, 
and rotation to 30 degrees.  Results of x-rays were 
considered compatible with degenerative changes in the lumbar 
spine.  The clinical impression was degenerative change in 
the lumbar spine consistent with occupation, aging, and 
obesity.

In April 2004, the Veteran underwent VA orthopedic 
examination.  He complained of aching back pain with 
peripheral radiation.  He still worked as a water quality 
inspector.  Objectively, he had normal posture and gait and 
easily stood on his heels and toes.  There was no spasm and 
tenderness noted.  Reflexes were normal and results of 
straight leg rising test were negative bilaterally.  The VA 
examiner reported normal range of motion in the lumbar spine 
with flexion to 90 degrees, extension to 30 degrees, and side 
bending and rotation both to 45 degrees.  Results of x-rays 
of the lumbar spine were normal.  The clinical impression was 
chronic lumbar strain secondary to obesity and poor muscle 
tone.

In January 2005, the Veteran underwent a VA orthopedic 
examination.  He complained of slight low back pain for which 
he sought medical attention from time to time.  Because of 
his neck and low back pain he had fatigue and lacked 
endurance.  He did not sleep well and lack of sleep was his 
primary problem.  The Veteran's low back pain was not 
associated with any lower extremity symptoms.  It was worse 
to sit too long or drive a car but he had no trouble 
stooping, coughing, or sneezing.  He worked in an 
environmental protection office and did not perform heavy 
work.  

Objectively, range of motion of the Veteran's low back was 
flexion to 60 degrees, hyperextension to 20 degrees, right 
and left lateral bending each to 30 degrees; and rotation to 
40 degrees.  Heel and toe walking were normal.  There was no 
muscle spasm palpable in the low back.  There was slight 
tenderness of the lumbosacral joint and both sacroiliac 
joints.  Lashgue (Lasegue?) test was positive bilaterally at 
70 degrees.  Rock and flex of the lower extremities and 
abdomen did no reproduce pain the low back.  There was no 
weakness of either great toe and no loss of sensation to 
light touch of either lower extremity.  There were no deep 
tendon reflexes in the lower extremities.  The sciatic nerve 
stress test was negative, and rock and flex of the lower 
extremities and abdomen did not reproduce low back pain.  
Results of x-rays of the lumbar spine were normal.  The 
diagnosis was low back syndrome.

Also in January 2005, the Veteran underwent a VA examination 
for peripheral neuropathy.  He complained of occasional 
numbness in his feet when he sat for prolonged periods of 
time.  He denied any pins and needle or burning sensation and 
had no difficulty ambulating.  He denied bowel or bladder 
incontinence.  Objectively, motor and sensory examination 
findings were essentially normal.  The diagnosis was low back 
pain and no clinical evidence of peripheral neuropathy or 
entrapment neuropathies that contribute to the Veteran's 
condition.

In December 2008, the Veteran underwent a VA neurological 
examination.  He complained of occasional lumbosacral pain 
and stiffness without radiation.  There was some occasional 
limitation in movements of flexion, extension and rotation of 
his back with pain flares but otherwise, his examination was 
within normal limits.  He worked full time in a desk job and 
was able to drive.  The diagnosis was persisting occasional 
lumbosacral muscle spasms without neurological abnormalities.

Also in December 2008, the Veteran underwent VA orthopedic 
examination.  He complained of moderate pain for which he 
took over the counter medication and denied having radiating 
pain.  He was able to walk one to three miles daily and was 
last treated for lumbar muscle spasm in 2004.  Objectively, 
his posture and gait were normal.  There was no spasm, 
atrophy, guarding, tenderness, weakness, or pain with motion 
of the lumbar spine.  Range of motion of the lumbar spine was 
flexion to 90 degrees, and extension, left and right lateral 
flexion, and rotation all to 30 degrees.  There was no 
objective evidence of pain on active range of motion and no 
additional limitation with repetitive motion.  Laseque's sign 
was negative.  

The Board is of the opinion that the evidence is in equipoise 
as to whether a 20 percent rating is warranted prior to 
September 26, 2003 for the Veteran's lumbar spine disability.  
Here, the clinical evidence shows that, in October 2002, the 
VA examiner reported flexion of the Veteran's lumbar spine to 
60 degrees, with lateral bending to 25 degrees and extension 
to 20 degrees.  Under Diagnostic Code 5292, effective prior 
to September 26, 2003, a 20 percent evaluation requires 
moderate limitation of motion.  Thus, the Board is of the 
opinion that the October 2002 VA examination findings are 
essentially commensurate with moderate limitation of motion.  
However, a higher rating is not warranted prior to September 
26, 2003 under any of the pertinent diagnostic codes.  There 
is no evidence of severe limitation of motion (DC 5292), 
severe IVDS with recurring attacks with intermittent relief 
(DC 5293), severe lumbosacral strain (DC 5295), or any 
incapacitating episodes (DC 5293/5243).  Specifically, on 
examination in October 2002 the Veteran denied any peripheral 
radiation; he had normal posture and gait; reflexes were 
normal and straight leg raising test was negative, 
bilaterally; and range of motion of the lumbar spine was 
flexion to 60 degrees, lateral bending and extension both to 
20 degrees, and rotation to 30 degrees.  Such findings simply 
do not warrant a rating in excess of the 20 percent assigned 
herein, for the period prior to September 26, 2003.  

Moreover, a rating in excess of 20 percent since September 
26, 2003 is not warranted for the Veteran's lumbar spine 
disability.  Under the new Rating Schedule a lumbar 
disability is evaluated under Diagnostic Codes 5237-5243.  
That provides a 40 percent evaluation for favorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

As noted, the Board observes that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate diagnostic code.  Id., Note (1).  However, 
there is no showing that the Veteran objectively manifested 
neurologic symptoms as a consequence of his lumbar spine 
disability.  Further, there is no competent medical evidence 
to reflect that his lumbar spine disorder at any time was 
manifested by favorable ankylosis, or a limitation of forward 
flexion to 30 degrees or less.

This is so because forward flexion was to 90 degrees at the 
April 2004 VA examination, to 60 degrees during the January 
2005 VA examination, and to 90 degrees at the December 2008 
VA examination.  Such findings do not even approximate a 40 
percent rating.

Under the revised regulations an intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

In this case, there is no objective evidence that the Veteran 
had any incapacitating episodes due to his lumbar disability.  
Simply put, a physician has not prescribed bed rest for this 
disorder.  Thus, an increased rating under Diagnostic Code 
5243 (for intervertebral disc syndrome) is not appropriate.  
Further, as noted, the Veteran has not been found to have 
neurological impairment associated with his low back 
disability.  During the January 2005 and December 2008 VA 
neurological examinations, there was no abnormal lower 
extremity sensation, and reflexes were normal bilaterally, 
notwithstanding the Veteran's complaint of occasional 
numbness in his feet.  There is no showing that the Veteran 
objectively manifested neurological symtoms as a consequence 
of his service-connected low back disability.

X-rays of the Veteran's spine taken in 2005 were considered 
normal.  The collective medical evidence of record further 
indicates that the Veteran did not use a back brace, walker 
or cane, and he ambulated without assistance.

Additionally, from September 26, 2003 forward, there is no 
evidence of severe limitation of motion (DC 5292), severe 
IVDS with recurring attacks with intermittent relief (DC 
5293), or severe lumbosacral strain (DC 5295).  Specifically, 
in April 2004 the Veteran had normal posture and gait; 
reflexes were normal and results of straight leg rising test 
were negative bilaterally; and the VA examiner reported 
normal range of motion in the lumbar spine with flexion to 90 
degrees, extension to 30 degrees, and side bending and 
rotation both to 45 degrees.  In January 2005, limitation of 
motion was no more than moderate with forward flexion limited 
to 60 degrees; there was no muscle spasm palpable in the low 
back; and objectively motor and sensory examination findings 
were essentially normal.  The diagnosis was low back pain and 
no clinical evidence of peripheral neuropathy or entrapment 
neuropathies.  Most recently in December 2008, the diagnosis 
was persisting occasional lumbosacral muscle spasms without 
neurological abnormalities.  Objectively, posture and gait 
were normal and there was no atrophy, guarding, tenderness, 
weakness, or pain with motion of the lumbar spine.  Range of 
motion of the lumbar spine was flexion to 90 degrees, and 
extension, left and right lateral flexion, and rotation all 
to 30 degrees.  These findings do not support a rating in 
excess of 20 percent under any of the old diagnostic codes.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected back disability are contemplated in the 
assigned 20 percent rating assigned herein prior to September 
25, 2003, and the 20 percent rating assigned thereafter by 
the RO.  There is no indication that pain, due to disability 
of the lumbar spine, caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned herein 
prior to September 26, 2003, or at any time thereafter.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.  In October 2002, the Veteran 
reported that he was not limited in his ability to walk long 
distances.  More recently in December 2008, the VA examiner 
reported no objective evidence of pain on active range of 
motion or repetitive motion and no additional limitations 
after three repetitions of range of motion.  

As such, resolving the benefit of the doubt in the Veteran's 
favor, the Board concludes that a 20 percent rating, but no 
more, is warranted for his IVDS prior to September 26, 2003.  
38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to 
September 26, 2003.  However, the preponderance of the 
objective and probative medical evidence of record is against 
a rating in excess of 20 percent since September 26, 2003, 
for the Veteran's service-connected IVDS.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).



Cervical Strain

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  A 30 percent evaluation required severe 
limitation of motion.  Id.

As noted above, current regulations effective since September 
26, 2003, provide that unfavorable ankylosis of the entire 
cervical spine warrants a 40 evaluation.  Forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine warrants a 30 rating.  
See 38 C.F.R. § 4.71a, DCs 5235-5243.

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or a combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in a 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 20 
percent rating.  See 38 C.F.R. § 4.71a, DC 5235-5243, 
effective September 26, 2003.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a, Plate V.

The Board is of the opinion that a higher rating should be 
granted for the period from January 26, 2005, but no earlier.  
Hart v. Mansfield.  

During his October 2002 VA examination, the Veteran indicated 
working most recently as a water quality inspector and said 
he was in a motor vehicle accident in September 2002.  He had 
occasional cervical spine pain at the base of his neck and 
was related to his rotating his neck.  There was no 
peripheral radiation and no aggravation with flexion or 
extension of the cervical spine.  Objectively, there were 
normal neurological and muscular evaluation findings.  Range 
of motion of the cervical spine was reported as normal with 
flexion to 50 degrees, extension to 60 degrees, lateral bend 
to 45 degrees, and rotation to 80 degrees.  The examiner said 
that cervical spine examination revealed minimal degenerative 
changes of the cervical spine consistent with physiologic 
changes.

During his April 2004 VA examination, the Veteran said he was 
still working as a water quality inspector.  

On January 26, 2005, the Veteran underwent VA examination and 
complained of slight neck pain and flare ups from time to 
time for which he sought a physician's care.  He worked in 
the environmental protection office for the government that 
was not heavy work.  The Veteran denied having upper 
extremity symptoms and said his pain was worse to rotate his 
head from side to side.  He denied having headaches.  

Objectively, range of motion of the Veteran's cervical spine 
was flexion to 80 degrees, hyperextension to 40 degrees, 
right lateral bending, right and left rotation were all to 60 
degrees.  There was muscle spasm in the sternocleidomastoid 
muscles, the rectus spinal muscle groups, and the trapezial 
ridges.  There were no deep tendon reflexes of the upper 
extremities.  Examination of the shoulder was unremarkable.  
Results of a foraminal compression test were negative and 
there was no weakness of grasp of either hand, and no loss of 
sensation to light tough over either upper extremity.  
Results of x-rays of the cervical spine revealed partial 
fusion of the C5-C6 vertebra with absence of the normal 
cervical lordosis.  There was diffuse narrowing noted of the 
posterior disc spaces and osteophytic spurring about the 
anterior C6-C7 disc.  The diagnosis was partial fusion at C5-
C6 with severe degenerative joint changes.

The January 2005 VA peripheral nerves examination report 
indicates that the Veteran denied any burning sensation and 
any numbness or tingling in his hands.  Upon clinical 
examination, the VA examiner said that there was no clinical 
evidence of peripheral neuropathy or carpal tunnel syndrome 
or any entrapment neuropathies that contributed to the 
Veteran's condition.

During his December 2008 VA orthopedic examination, the 
Veteran complained of cervical spine pain and it was noted 
that he was not treated for his cervical spine since his last 
motor vehicle accident (apparently in 2002).  Objectively, 
his posture, head, and gait were normal and there was no 
cervical spine ankylosis.  There was no cervical spine spasm, 
atrophy, pain with motion, weakness or tenderness.  Range of 
motion of the cervical spine was flexion and extension each 
from 0 to 45 degrees; left and right lateral flexion each to 
45 degrees; and left and right lateral rotation each to 80 
degrees.  There was no evidence of pain following repetitive 
motion and no additional limitations after three repetitions 
of range of motion.  Results of x-rays taken at the time 
indicated a comparison study was done with the January 2005 
study.  A soft tissue shadow was overlying the seventh 
cervical vertebra.  

During the December 2008 VA neurological examination, the 
Veteran reported occasional cervical pain and stiffness with 
no radicular or peripheral nerve extension of his pain and 
discomfort.  He worked full time on a desk job in 
environmental protection and drove.  The diagnosis included 
persisting occasional cervical and lumbosacral muscle spasms 
without neurologic abnormalities.  

Here, the clinical evidence shows that, prior to January 26, 
2005, a rating in excess of 10 percent for the Veteran's 
cervical spine disability is not warranted.  In October 2002, 
the VA examiner reported normal range of cervical spine 
motion, with normal neurological and muscular evaluations.  
Such findings do not meet or even approximate a higher rating 
under any of the applicable diagnostic codes effective prior 
to January 26, 2005.  See 38 C.F.R. § 3.71a, DCs 5290, 5295 
(2002); 38 C.F.R. § 4.71a, DC 5235-5243 (2009).

Even if the cervical strain was rated by analogy to 
Diagnostic Code 5295 as in effect prior to September 26, 
2003, a 20 percent evaluation is warranted where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  However, the 
October 2002 examiner reported normal range of cervical spine 
motion and normal neurological and muscular evaluation.  The 
April 2004 VA examiner did not address the Veteran's cervical 
spine disability.  Thus, prior to January 26, 2005, a rating 
in excess of 10 percent is not warranted for the Veteran's 
cervical strain.

However, on January 26, 2005, the VA examiner reported that 
the Veteran had muscle spasm in the sternocleidomastoid 
muscles, the rectus spinal muscle groups, and the trapezial 
ridges and results of x-rays of the cervical spine revealed 
partial fusion of the C5-C6 vertebra with absence of the 
normal cervical lordosis, essentially commensurate with 
muscle spasm severe enough to result in abnormal spinal 
contour.  Although the December 2008 VA examination reported 
normal spinal contour, there were also findings of persisting 
occasional cervical muscle spasms.  As such, the Board is of 
the opinion that a 20 percent rating, but no higher, is 
warranted for the Veteran's service-connected disability, 
effective from January 26, 2005, under the regulations 
effective on and after that date.  However, a higher rating 
is not warranted.  This is so because the probative medical 
evidence does not show forward flexion of the Veteran's 
cervical spine to 15 degrees or less or evidence of severe 
limitation of motion.  At the January 2005 VA examination, 
forward flexion of the Veteran's cervical spine was to 80 
degrees and, at the December 2008 VA examination, forward 
flexion of his cervical spine was to 45 degrees.  Such 
findings do not warrant a rating in excess of the 20 percent 
rating assigned herein under the old or new criteria, from 
January 26, 2005. 

Further, while the January 2005 VA examiner reported cervical 
muscle spasms, the Veteran had a normal gait and posture and 
neurological examination findings were essentially normal at 
that time and in December 2008.  Nor is there evidence of 
favorable ankylosis of the entire cervical spine or 
incapacitating episodes having a total duration of at least 
four weeks during the prior 12 months.  

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the Veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation, other than the 20 percent rating from January 26, 
2005, granted herein.  The Board recognizes the Veteran's 
subjective complaints of constant cervical spine pain and 
stiffness, but is of the opinion that such complaints of pain 
are contemplated in the currently assigned 10 percent 
evaluation prior to January 26, 2005, and 20 percent rating 
granted thereafter.  A separate evaluation for pain is not 
for assignment.  See Spurgeon, supra.

As such, the Board concludes that, prior to January 26, 2005, 
the preponderance of the objective evidence of record is 
against a rating in excess of 10 percent for the Veteran's 
service-connected cervical spine disability.  Resolving doubt 
in the Veteran's favor, the Board further finds that a 20 
percent rating, but no higher, is warranted for his service-
connected cervical spine disabiity, effective from January 
26, 2005.

Extraschedular Consideration

The Board has also considered whether the Veteran's cervical 
and lumbar spine disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Prior to January 26, 2005, a rating in excess of 10 percent 
for cervical strain is denied.

On and after January 26, 2005, a 20 percent rating, but no 
higher, for cervical strain is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Prior to September 26, 2003, a 20 percent rating, but no 
higher, for IVDS is granted, subject to the laws and 
regulations governing the award of monetary benefits.

On and after September 26, 2003, a rating in excess of 20 
percent for IVDS is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


